Exhibit 10.36

Execution Copy

SERVICES AGREEMENT

This SERVICES AGREEMENT (this “AGREEMENT”) is made as of November 14, 2012 by
and between Harbinger Capital Partners LLC, a Delaware limited liability company
(“HCP”), and Harbinger Group Inc., a Delaware corporation (the “Company”)
(collectively referred to herein as the “Parties”, and each a “Party”).

WHEREAS, HCP and certain of its affiliated funds (together, the “HCP Entities”)
and the Company and certain of its wholly-owned subsidiaries (together, the
“Company Entities”) desire to enter into this Agreement to set forth the terms
and conditions upon which the Parties will provide certain ongoing services to
each other as described herein.

NOW, THEREFORE, and in consideration of the mutual covenants, rights, and
obligations set forth in this Agreement, the benefits to be derived therefrom,
and other good and valuable consideration, the receipt and the sufficiency of
which are hereby acknowledged, the Parties agree as follows:

1. TERM. The term of this Agreement shall commence on November 14, 2012 and
shall continue in effect until terminated by either Party to this Agreement
following thirty (30) days advance written notice to the other Party (the
“Term”) or such other amount of days as agreed to by the Parties in writing.

2. SERVICES TO BE PROVIDED.

(a) During the Term, the Company shall, and shall cause the other Company
Entities to, (i) provide, or cause to be provided, those services and goods to
the HCP Entities that are reasonably requested by HCP from time to time,
including office spaces and operational support and (ii) make available to the
HCP Entities those employees of the Company Entities requested by HCP from time
to time to perform such services (each, a “Company Service Provider”), as
reasonably requested by HCP and subject to any limitations on the provision of
Company Services (as defined below) contained in any employment agreement
between a Company Service Provider and the Company Entities or any other
agreement (such services listed in clause (i) and (ii) of this Section 2(a), the
“Company Services”). It is the current intention of the Parties that no Company
Service Provider spend more than 10% of his or her business time per year
providing Company Services without the consent of a majority of the members of
the board of directors of the Company that are determined to be “independent”
pursuant to the rules of the New York Stock Exchange (the “Independent
Directors”).

(b) The Company shall use commercially reasonable efforts to cause the Company
Services to be provided to the HCP Entities; provided that, the Company shall be
under no obligation, and shall have no obligation to cause the other Company
Entities, to (A) provide access to any Company Service Provider if such person’s
employment with any of the Company Entities has been terminated or such person
refuses

 

1



--------------------------------------------------------------------------------

or is unable to perform Company Services (as defined below); (B) provide any
Company Service if the Company determines in good faith that any applicable law
or regulation prevents or prohibits any of the applicable Company Entities from
providing such Company Service or any of the Company Entities is unable to
obtain the requisite consents, approvals or authorizations to provide such
Company Service; (C) provide any Company Service if a third party contractor
ceases to provide Company Services to any of the Company Entities such that such
Company Entity can no longer provide such Company Service or (D) provide any
Company Service if any of the Company Entities cease to provide such Company
Service to itself or its subsidiaries; provided, that in each such circumstance
described in clauses (A) through (D) of this Section 2(a), each Party shall
cooperate in good faith and use commercially reasonable efforts to determine the
best alternative approach. The Company Services shall be provided on an
as-needed, non-exclusive basis within a reasonable time after HCP requests such
Company Services. At any time during the Term, HCP may in its sole discretion
reduce or increase the level of Company Services or terminate or add one or more
Company Services on a prospective basis, including reducing or increasing the
number of Company Service Providers.

(c) During the Term, HCP shall, and shall cause the other HCP Entities to,
(i) provide, or cause to be provided, those services and goods to the Company
Entities that are reasonably requested by the Company from time to time,
including office spaces and operational support and (ii) make available to the
Company Entities those employees of the HCP Entities requested by the Company
from time to time to perform such services (each, an “HCP Service Provider”), as
reasonably requested by the Company and subject to any limitations on the
provision of HCP Services (as defined below) contained in any employment
agreement between an HCP Service Provider and the HCP Entities or any other
agreement (such services listed in clause (i) and (ii) of this Section 2(b), the
“HCP Services”, and together with the Company Services, the “Services”). HCP
shall use commercially reasonable efforts to cause the HCP Services to be
provided to the Company Entities; provided that, HCP shall be under no
obligation, and shall have no obligation to cause the other HCP Entities, to
(A) provide access to any HCP Service Provider if such person’s employment with
any of the HCP Entities has been terminated or such person refuses or is unable
to perform HCP Services; (B) provide any HCP Service if HCP determines in good
faith that any applicable law or regulation prevents or prohibits any of the
applicable HCP Entities from providing such HCP Service or any of the HCP
Entities is unable to obtain the requisite consents, approvals or authorizations
to provide such HCP Service; (C) provide any HCP Service if a third party
contractor ceases to provide HCP Services to any of the HCP Entities such that
such HCP Entity can no longer provide such HCP Service or (D) provide any HCP
Service if any of the HCP Entities cease to provide such HCP Service to itself
or its affiliated funds; provided, that in each such circumstance described in
clauses (A) through (D) of this Section 2(b), each Party shall cooperate in good
faith and use commercially reasonable efforts to determine the best alternative
approach. The HCP Services shall be

 

2



--------------------------------------------------------------------------------

provided on an as-needed, non-exclusive basis within a reasonable time after the
Company requests such HCP Services. At any time during the Term, the Company may
in its sole discretion reduce or increase the level of HCP Services or terminate
or add one or more HCP Services on a prospective basis, including reducing or
increasing the number of HCP Service Providers.

(d) The Parties mutually acknowledge and agree that the execution of this
Agreement and the performance of Services hereunder shall not constitute a
breach of, or otherwise contravene the terms of any employment agreement or
other material agreement or contract to which the Company Entities or HCP is a
party or otherwise bound. Notwithstanding the above, except as expressly set
forth herein, the Parties acknowledge and agree that the Services are provided
as-is, that the HCP Entities and the Company Entities assume all risks and
liabilities arising from or relating to its use of and reliance upon the Company
Services and the HCP Services, respectively, and neither the HCP Entities, the
Company Entities nor any individual providing Services make any representation
or warranty with respect thereto. Except as expressly set forth herein, the HCP
Entities, the Company Entities and the individuals providing Services hereby
expressly disclaim all representations and warranties regarding the Services,
whether express or implied, including any representation or warranty in regard
to quality, performance, noninfringement, compliance with laws or regulations
(domestic and foreign), commercial utility, merchantability or fitness of the
Services for a particular purpose.

3. FEES.

(a) In consideration of the provision of the Company Services and unless
terminated sooner under the terms of this Agreement, HCP shall pay to the
Company a service fee, which shall be calculated to reflect the Base Price (as
defined below) for each Company Service (such fee, the “Company Service Fee”)
and be paid in accordance with Section 5 hereof. The Company shall notify HCP in
writing at any time that, to the best of its knowledge, the Company Service Fee
does not equal the Base Price.

(b) In consideration of the provision of the HCP Services and unless terminated
sooner under the terms of this Agreement, the Company shall pay to HCP a service
fee, which shall be calculated to reflect the Base Price for each HCP Service
(such fee, the “HCP Service Fee”) and be paid in accordance with Section 5
hereof. HCP shall notify the Company in writing at any time that, to the best of
its knowledge, the HCP Service Fee does not equal the Base Price.

(c) For purposes hereof, “Base Price” shall mean, with respect to the price of
any Service, an amount that is the actual cost of such Service (reasonably
estimated, to the extent required) without any element of profit or other
comparable compensation, which shall include (i) one-time costs and cash and
non-cash charges incurred by the provider of such Service, (ii) out-of-pocket
costs and expenses incurred subject to

 

3



--------------------------------------------------------------------------------

Section 4 hereof by the provider of such Service, (iii) the cost of any
consents, approvals, licenses or other agreements required to be obtained in
order for any Service to be provided; (iv) the hourly rate (based on a fully
loaded rate that includes all costs of employment, including salary, bonus,
benefits, expenses and overhead costs associated with such employment, including
office space and payroll costs, but excluding the cost of equity or equity based
compensation unless the Parties mutually agree otherwise) for each of the
individuals providing Services under this Agreement; and (iv) pass through or
allocation of payments made to any party in connection with providing the
Company Services or the HCP Services.

4. REIMBURSEMENT OF CERTAIN COSTS. The Company and HCP shall be entitled to
reimbursement for reasonable out-of-pocket expenses incurred in connection with
the provision of Services; provided that the Parties shall first notify and seek
approval from the other Party prior to incurring any expense in excess of
$100,000 during a single calendar quarter.

5. BILLING.

(a) The Company shall submit to HCP from time to time, but no less frequently
than quarterly, an invoice in respect of the Company Service Fee and
out-of-pocket expenses incurred pursuant to Sections 3 and 4, respectively.
Invoices will be in such reasonable detail as to identify the Company Services
provided, the amounts charged therefor and any incurred out-of-pocket expenses.
Upon written request by HCP, the Company shall provide HCP with copies of
invoices from any third parties for such out-of-pocket expenses. Subject to the
netting of fees in accordance with this Section 5, HCP shall pay in cash to the
Company the full amount of the Company Service Fee and such approved expenses
within thirty (30) days after receipt of such invoice from the Company. Within
thirty (30) days following the end of each calendar year (or such other period
of time as the Parties may agree to in writing) or following a reasonable amount
of time after the termination of this Agreement (which shall, solely with
respect to Taxes (as defined below), extend to six (6) years following the
termination of this Agreement), the Company shall submit to HCP an invoice
reflecting any adjustments to the Company Service Fees previously paid as a
result of mutually agreed changes to the Base Price for a Company Service
pursuant to Section 3(a) above (the “Company True-Up Invoice”). To the extent
the Company True-Up Invoice requires an additional payment by HCP, the Company
may (in its sole discretion) determine to apply the amount of such additional
payment against any future HCP Service Fee(s) or HCP True-Up Invoice(s) (as
defined below) requiring a payment by the Company, or elect to have HCP pay in
cash to the Company such amount within thirty (30) days after receipt of such
invoice. To the extent that the Company True-Up Invoice reduces any Company
Service Fees previously paid by HCP, HCP may (in its sole discretion) determine
to apply the amount of such reduction against any future Company Service Fee(s)
or any HCP True-Up Invoice(s) requiring a payment by HCP, or elect to have the
Company pay such amount in cash to HCP within thirty (30) days after receipt of
such invoice or the termination of this Agreement.

 

4



--------------------------------------------------------------------------------

(b) HCP shall submit to the Company from time to time, but no less frequently
than quarterly, an invoice in respect of the HCP Service Fee and out-of-pocket
expenses incurred pursuant to Sections 3 and 4, respectively. Invoices will be
in such reasonable detail as to identify the HCP Services provided, the amounts
charged therefor and any incurred out-of-pocket expenses. Upon written request
by the Company, HCP shall provide the Company with copies of invoices from any
third parties for such out-of-pocket expenses. Subject to the netting of fees in
accordance with this Section 5, the Company shall pay in cash to HCP the full
amount of the HCP Service Fee and such approved expenses within thirty (30) days
after receipt of such invoice from HCP. Within thirty (30) days following the
end of each calendar year (or such other period of time as the Parties may agree
to in writing) or following a reasonable amount of time after the termination of
this Agreement (which shall, solely with respect to the Taxes, extend to six
(6) years following the termination of this Agreement), HCP shall submit to the
Company an invoice reflecting any adjustments to the HCP Service Fees previously
paid as a result of mutually agreed changes to the Base Price for an HCP Service
pursuant to Section 3(b) above (the “HCP True-Up Invoice”). To the extent that
the HCP True-Up Invoice requires an additional payment by the Company, HCP may
(in its sole discretion) determine to apply the amount of such additional
payment against any future Company Service Fee(s) or Company True-Up Invoice(s)
requiring a payment by HCP, or elect to have the Company pay in cash to HCP such
amount within thirty (30) days after receipt of such invoice. To the extent that
the HCP True-Up Invoice reduces any HCP Service Fees previously paid by the
Company, the Company may (in its sole discretion) determine to apply the amount
of such reduction against any future HCP Service Fee(s) or any HCP True-Up
Invoice(s) requiring a payment by the Company, or elect to have HCP pay such
amount in cash to the Company within thirty (30) days after receipt of such
invoice or the termination of this Agreement.

(c) All payments under this Agreement shall be grossed-up to cover any sales
tax, value-added tax, goods and services tax or similar tax (“Taxes”) payable
with respect to the provision of Services (but excluding any tax based upon or
measured by the net income of HCP or the Company), and each Party shall be
responsible for paying any such Taxes to the appropriate governmental authority
with respect to the provision of Services. Upon written request, each Party
shall submit to the other Party an original receipt by the applicable tax
authority (or such other evidence as shall be reasonably satisfactory to the
other Party) evidencing the payment of Taxes with respect to the provision of
Services. The Parties shall cooperate with each other to minimize any applicable
Taxes and each shall provide the other with any reasonable certificates or
documents which are useful for such purpose.

(d) Each Party shall provide to the other an invoice (each, an “Initial
Invoice”) reflecting the Base Price, as applicable, for any services (and any
related costs and expenses) provided to, or for the benefit

 

5



--------------------------------------------------------------------------------

of, of the other party during the period beginning on October 1, 2011 and ending
on the date of this Agreement. Each Initial Invoice shall be in such reasonable
detail as to identify the services provided and by whom, the amounts charged
therefor and any incurred out-of-pocket expenses. Upon written request, each
Party shall provide the other with copies of invoices from any third parties for
such out-of-pocket expenses. The Initial Invoices of the Company and HCP shall
be netted and the remainder shall be paid within thirty (30) days thereafter or
such other period of time as the Parties shall agree to in writing.

6. LIMITATION ON LIABILITY; INDEMNIFICATION.

(a) The Company Entities shall have no liability with respect to, and shall not
be obligated to indemnify or hold harmless the HCP Entities, or its affiliates,
officers, directors, managers, employees, agents or other representatives from
or against any cost, loss, expense, damage or liability arising out of or
otherwise in respect of the performance of the Company Services other than any
such cost, loss, expense, damage or liability resulting from the willful
misconduct or fraud of the Company Entities or any of its directors, managers,
officers, employees, partners, members or agents. The HCP Entities shall have no
liability with respect to, and shall not be obligated to indemnify or hold
harmless the Company Entities, or its affiliates, officers, directors, managers,
employees, agents or other representatives from or against any cost, loss,
expense, damage or liability arising out of or otherwise in respect of the
performance of the HCP Services other than any such cost, loss, expense, damage
or liability resulting from the willful misconduct or fraud of the HCP Entities
or any of its directors, managers, officers, employees, partners, members or
agents. A Party entitled to indemnification hereunder shall give written notice
to the indemnifying party, in reasonable detail, promptly upon learning of any
claim, suit or proceeding for which indemnification may be sought, provided that
failure to do so shall have no effect except to the extent the indemnifying
party is prejudiced thereby. The indemnified party may choose to participate in
the defense of any claim or suit, at its own expense and with its own choice of
counsel, but the indemnifying party shall have the right to control the defense
and settlement, provided that the indemnifying party shall not, without the
indemnified party’s prior written consent, settle any claim that increases the
indemnified party’s costs or adversely affects the indemnified party’s rights.

(b) Notwithstanding the terms of any indemnification agreement between the HCP
Entities or the Company Entities and those persons who will be providing
Services under this Agreement (each an “Indemnification Agreement”), each such
Indemnification Agreement shall continue in full force and effect with respect
to the Services provided hereunder subject to the exclusions set forth in
Section 6(a). The indemnification pursuant to the Indemnification Agreements
shall not be deemed exclusive of any other rights to which such persons may be
entitled under the HCP Entities’ or the Company Entities’ organizational or
governing documents or under any other agreement, contract of insurance, vote of
stockholders, members, or disinterested directors or managers, or otherwise, or
of the broader power of the HCP Entities or the Company Entities to indemnify an
agent of the HCP Entities or the Company Entities as authorized by applicable
law.

 

6



--------------------------------------------------------------------------------

(c) Except as required by applicable law or legal process, no advice rendered by
any individual providing Services pursuant to this Agreement, whether formal or
informal, may be disclosed, in whole or in part, or summaries, excerpted from or
otherwise referred to without the Company’s or HCP’s prior written consent, as
applicable. In addition, except as required by applicable law or legal process,
such individual’s role under this Agreement may not be otherwise disclosed or
referred to without the Company’s or HCP’s prior written consent, as applicable.

(d) Notwithstanding the provision of certain legal services from time to time
pursuant to the terms of this Agreement, (i) neither the Company Entities nor
any of the Company Service Providers shall be responsible for supervising the
HCP Entities’ legal, regulatory or compliance functions, and (ii) neither the
HCP Entities nor any of the HCP Service Providers shall be responsible for
supervising the Company Entities’ legal, regulatory or compliance functions. The
Parties agree that they share a common interest in the subject matter of HCP
Entities’ and the Company Entities’ communications, information and materials,
including attorney-client communications, attorney work-product and other
privileged or protected information. Subject to the confidentiality restrictions
set forth in Section 9 of this Agreement, the Parties are hereby entering into a
voluntary sharing of confidential communication, information and materials,
including attorney-client communications, attorney work-product and other
privileged or protected information of the HCP Entities and the Company
Entities. The Company Entities’ lawyers providing legal services to the HCP
Entities, and the HCP Entities’ lawyers providing legal services to the Company
Entities, shall have an attorney-client relationship with the HCP Entities and
the Company Entities, respectively, and it is intended by the Parties that
communication among the HCP Entities’ and the Company Entities’ lawyers and the
work product of those lawyers shall enjoy the benefits of the attorney-client
privilege, the attorney work-product immunity, joint defense and/or any other
applicable privilege, immunity or protection. The protection of the
attorney-client privilege, the attorney work-product immunity, joint defense
and/or any other applicable privilege, immunity or protection are not waived for
any communication, information or materials of the HCP Entities or the Company
Entities that may be exchanged among the Company Entities and the HCP Entities
and their respective counsel, whether or not such counsel is an employee of the
Company Entities or the HCP Entities. This Agreement does not affect the
independent and separate relationship of the Parties and their respective
attorneys, nor shall it require disclosure by the Parties’ counsel of their
respective information to the other Party. Notwithstanding any other provision
hereof, the limitations on liability included in this Agreement shall not apply
to legal services to the extent that such limitation or liability would
contravene any applicable ethical code, code of responsibility or other legal,
administrative or regulatory requirement.

 

7



--------------------------------------------------------------------------------

7. EMPLOYEES DEEMED TO BE CONSULTANTS. Employees of a Party engaged in
performing the Services shall be considered to be providing such Services to the
other Party as its consultants. Under no circumstances (including federal, state
and local law) shall such employees be considered to be employees of the other
Party or any of its subsidiaries.

8. INDEPENDENT CONTRACTOR. In performing the Services, each Party shall be an
independent contractor and neither Party shall be deemed to be an agent, partner
or co-venturer of the other due to the terms and provisions of this Agreement.
For the avoidance of doubt, neither Party nor any of its employees, partners,
officers or agents shall have any right, power or authority to bind the other
Party in any manner whatsoever, except at the express instruction of such other
Party.

9. CONFIDENTIAL AND PROPRIETARY INFORMATION.

(a) In addition to any confidential and proprietary information that the Company
Service Providers or the HCP Service Providers heretofore developed, learned or
became aware of as employees, directors, managers, officers, stockholders or
members of a Party (collectively, the “Prior Confidential Information”), either
Party may, in connection with the provision of the Services under this
Agreement, provide to the other Party or such individuals and confide in any of
them additional confidential and proprietary information (collectively, the
“Additional Confidential Information”), including: (i) business methods and
systems, techniques and methods of operation developed by each Party or its
affiliates and which the other Party recognizes to be unique assets; (ii) any
research or data of any kind; or (iii) any information relating to strategic
plans or the financial condition of either Party or their respective affiliates.
All the Prior Confidential Information and all the Additional Confidential
Information are herein sometimes referred to collectively as “Confidential
Information”. Neither Party nor any of the individuals that provide the Services
shall, either during or at any time after the Term, directly or indirectly, in
any manner utilize or disclose any Confidential Information to any individual,
firm, corporation, company, association or other entity without the prior
consent of the other Party (unless legally compelled to do so, but subject to
the provisions of Section 9(b) or otherwise permitted by Section 9(d)); provided
however, that only to the extent necessary to allow the provision of Services,
the Company Entities or the HCP Entities and/or any of the individuals that
provide the Services may disclose Confidential Information in a limited manner
reasonably calculated to ensure non-disclosure of such information. The term
“Confidential Information” does not include information, knowledge or factual
data that: (A) becomes part of the public knowledge or literature, other than as
a result of disclosure thereof by a Party or any of the individuals that provide
the Services in breach of this Agreement; (B) was disclosed to the Company
Entities, the HCP Entities or any of the individuals that provide the Services
on a non-confidential basis by a third party that is known by the Company
Entities,

 

8



--------------------------------------------------------------------------------

the HCP Entities or any of the individuals that provide the Services, after
reasonable inquiry, to have the right to disclose the same; (C) was
independently developed by the either Party, their affiliates or agents or any
of the individuals that provide the Services; or (D) was already known to the
Parties, their affiliates or agents or any of the individuals that provide the
Services before they received such information and was not obtained from a
source known by the Parties, their agents or any of the individuals that provide
the Services, after reasonable inquiry, to have been prohibited from the right
to disclose the same.

(b) If a Party or any individual that provides the Services on behalf of such
Party becomes legally compelled (by deposition, interrogatory, request for
documents, order, subpoena, civil investigative demand or similar process issued
by a court of competent jurisdiction or by a governmental body) to disclose any
Confidential Information, then such Party will give prompt prior notice of such
requirement to the other Party so that the other Party or any of its affiliates
may seek a protective order or other appropriate remedy and/or waive compliance
with the terms of this Agreement. If such protective order or other remedy is
not obtained then only that portion of the Confidential Information that is
required to be disclosed will be disclosed by such Party or the individual that
provides the Services on behalf of such Party, and commercially reasonable
efforts will be made by that Party to obtain assurance that confidential
treatment will be accorded such portion of such Confidential Information;
provided, subject to Section 4, the Party required to disclose the Confidential
Information may require the other Party, to either (i) advance the third party
costs and expenses necessary for such Party to seek to obtain such confidential
treatment or (ii) reimburse its out-of-pocket costs and expenses incurred to
seek to obtain such assurance of confidential treatment hereunder.

(c) The provisions herein governing Confidential Information shall be separate
and in addition to any other agreements or obligations that each Party and their
partners, employees, or agents may be subject to regarding the confidential,
trade secret and/or proprietary nature of information related to the other Party
or its affiliates and the provisions set forth herein shall not in any way
supersede or otherwise limit any such other agreements or obligations.
Notwithstanding the foregoing, the provisions herein governing Confidential
Information shall supersede any other agreements or obligations regarding such
information only to the extent necessary to allow the Services to be performed
as contemplated by this Agreement.

(d) Notwithstanding anything to the contrary in this Section 9 or any other
agreement among the Parties in effect on the date hereof, each Company Entity
that has reporting obligations under applicable securities laws (including
Sections 13(a) and 15(d) of the Securities Exchange Act of 1934) shall be
permitted to disclose in its filings required thereunder any information
required to be disclosed therein under applicable law or the rules of any
applicable stock exchange.

 

9



--------------------------------------------------------------------------------

10. COOPERATION AND DISPUTE RESOLUTION.

(a) The Company and HCP shall each appoint as many as two (2) employees
occupying a senior management role with the Company and HCP, respectively, to
coordinate the provision of Services (each such person, a “Service
Coordinator”). Each Service Coordinator shall have the authority and
responsibility to: (i) represent the appointing Party in relation to this
Agreement and make appropriate decisions on day-to-day issues subject to the
terms of this Agreement; (ii) coordinate the technical aspects of the Services
and consult on the operation and management of the Services; (iii) monitor the
appointing Party’s compliance with its obligations under this Agreement and
review the performance of the Services; and (iv) resolve any dispute between the
Parties.

(b) In the event of a dispute hereunder between HCP and the Company that the
Service Coordinators are unable to resolve within five (5) days (a “Dispute”), a
senior officer of the Company and a senior officer of HCP shall attempt within a
period of seven (7) days thereafter, or such longer period as the Parties may
agree (the “Resolution Period”), to conclusively resolve the Dispute. If a
Dispute remains unresolved after the expiration of the Resolution Period, then
either Party may deliver to the other Party a written notice along with
reasonable supporting detail (a “Dispute Notice”) with respect to such Dispute
and the Parties shall negotiate in good faith to resolve any such Dispute, and
any resolution agreed to in writing by the Parties shall be final and binding
upon the Parties. If the Parties have not reached a final resolution within
thirty (30) days from the date of delivery of any Dispute Notice, then each
Party shall have the right to cause the matter to be submitted to an arbitrator,
who shall be selected by the American Arbitration Association and shall have
expertise in the subject matter of the Dispute Notice (the “Arbitrator”), whose
written final decision shall be final and binding upon the Parties. The fees,
expenses and costs of the Arbitrator shall be borne equally by each Party except
to the extent specifically awarded otherwise by the Arbitrator. All materials
submitted to the Arbitrator (including the final decision of the Arbitrator)
shall be considered Confidential Information and subject to Section 9 hereof.

(c) The Service Coordinators shall meet as often as necessary in order to
promptly (i) oversee the implementation and application of this Agreement,
(ii) resolve any disputes submitted to it by any representative of either Party
and (iii) discuss any delay, disruptions, suspension or outage in the provision
of any Service.

(d) Each of the Parties shall have the right to change its Service Coordinators
at any time by providing written notice to the other Party.

11. BOOKS AND RECORDS. During the Term and for three (3) years following the
termination of this Agreement (or such shorter period of time agreed to in
writing by the Parties), each Party shall in the ordinary course of business and
consistent with past practice keep books and records of the Services provided
and

 

10



--------------------------------------------------------------------------------

reasonable supporting documentation of all charges incurred in connection with
providing such Services, and shall make such books and records available to the
other Party and its representatives, upon reasonable notice, during normal
business hours, and as necessary to comply with any compelled disclosure
described in Section 9(b) or other circumstances in which information regarding
the Services is required by deposition, interrogatory, request for documents,
order, subpoena, civil investigative demand or similar process issued by a court
of competent jurisdiction or by a governmental body.

12. ENTIRE AGREEMENT; WAIVERS AND AMENDMENTS. This Agreement sets forth the
entire understanding between the Company and HCP relating to the subject matter
hereof, superseding all prior understandings and agreements, whether written or
oral. Except as provided herein, this Agreement shall not be modified or
amended, and no provision hereof shall be waived, except by an instrument in
writing signed by each of the Parties hereto, or in the case of a waiver, by the
Party hereto against whom such waiver is sought to be enforced; provided that
however any waiver, modification or amendment to the terms of this Agreement,
must be approved by a majority of the Independent Directors.

13. SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of the other Party. Notwithstanding the foregoing, either Party (or such Party’s
permitted successive assignees or transferees hereunder) may assign or transfer
this Agreement as a whole without consent to one or more of such Party’s
affiliates or to an entity that succeeds to all or substantially all of the
business or assets of such Party.

14. NO THIRD PARTY BENEFICIARIES. The HCP Service Providers and the Company
Service Providers shall be deemed third party beneficiaries solely of the
provisions set forth in Section 6 of this Agreement. Except as provided in the
preceding sentence, nothing in this Agreement shall confer any rights upon any
person which is not a party or a successor or permitted assignee of a party to
this Agreement.

15. TERMINATION. This Agreement may be terminated at any time by the written
agreement of the Parties as provided in Section 1 hereof. Notwithstanding the
foregoing and any other provision contained herein, the following Sections of
this Agreement shall remain in effect and shall survive the termination of this
Agreement: Section 5, Billing; Section 6, Limitation on Liability;
Indemnification; Section 9, Confidential and Proprietary Information;
Section 10, Cooperation and Dispute Resolution; Section 13, Successors and
Assigns; and Section 14, No Third Party Beneficiaries.

16. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

11



--------------------------------------------------------------------------------

17. NOTICES. All written notices, demands and other communications given to or
made by either Party to the other in connection with this Agreement shall be
either personally served on an officer or other authorized representative of the
Party to which it is given or mailed by registered first class mail, postage
prepaid, to the headquarters of such Party to the attention of its chief
financial officer, with a copy to its general counsel, or to such other address
and to the attention of such persons as the Party in question may from time to
time specify to the other by notice hereunder. All notices shall be deemed
delivered and effective (a) if hand-delivered, upon delivery, or (b) if mailed,
three (3) business days after mailing.

18. INTERPRETATION. Unless otherwise expressly provided, for the purposes of
this Agreement, the following rules of interpretation shall apply:

(a) The section and sub-section headings contained in this Agreement are for
convenience of reference only and will not affect in any way the meaning or
interpretation hereof.

(b) When a reference is made in this Agreement to a section, paragraph or
clause, such reference will be to a section, paragraph or clause hereof unless
otherwise clearly indicated to the contrary.

(c) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”

(d) The words “hereof,” “herein” and “herewith” and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(e) The meaning assigned to each term defined herein will be equally applicable
to both the singular and the plural forms of such term, and words denoting any
gender will include all genders. Where a word or phrase is defined herein, each
of its other grammatical forms will have a corresponding meaning.

(f) A reference to any period of days will be deemed to be to the relevant
number of calendar days, unless otherwise specified.

(g) The Parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provisions hereof.

(h) Any statute or rule defined or referred to herein or in any agreement or
instrument that is referred to herein means such statute or rule as from time to
time amended, modified or supplemented, including by succession of comparable
successor statutes or rules and references to all attachments thereto and
instruments incorporated therein.

 

12



--------------------------------------------------------------------------------

19. FURTHER ASSURANCES. Each of the Parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

20. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
date first above written.

 

HARBINGER CAPITAL PARTNERS LLC By:   /s/ Keith M. Hladek  

Name:

 

Keith M. Hladek

 

Title:

  Chief Financial Officer & Co-Chief Operating Officer HARBINGER GROUP INC. By:
  /s/ Thomas A. Williams  

Name:

 

Thomas A. Williams

 

Title:

  Executive Vice President and Chief Financial Officer

 

14